—In an action for a preliminary injunction *385to enjoin certain construction on the defendant’s property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated January 26, 1999, which granted the defendant’s motion for leave to renew a prior motion for summary judgment and, upon renewal, granted the motion for summary judgment dismissing the complaint, and vacated a preliminary injunction.
Ordered that the order is affirmed, with costs.
The defendant demonstrated that the proposed construction of the detached screened structure on her property would not violate local zoning requirements, and that the Zoning Board of Appeals of the Village of Bellport previously denied only her application to build an attached, screened-in porch. In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint and vacated the preliminary injunction (see, Alvarez v Prospect Hosp., 68 NY2d 320).
The plaintiffs remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.